Title: Francis Hopkinson to Robert Bremner, 28 November 1783
From: Hopkinson, Francis
To: Bremner, Robert


        Philadelphia, 28 Nov. 1783. “Mr. Jefferson of Virginia” having consulted Hopkinson “respecting the Importation of a Harpsichord for his Daughter,” the matter is referred to Bremner’s judgment and care. “He wishes to have an Instrument of the very best kind—a double Harpsichord with Merlin’s forte-piano Stop and such other modern Improvements as you may think advantageous … also all necessary Apparatus viz. a Set of Strings, a tuning Hammer, a tuning fork &c. &c. as you shall judge proper. Mr. Jefferson will write to you himself on the Subject giving directions how the Case shall be address’d,” &c. “You will oblige me much by your attention in seeing that Mr. Jefferson is well served on this Occasion.”
      